Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined financial statements were prepared using the historical consolidated financial statements of Itron, Inc. (Itron) and Actaris Metering Systems SA and Subsidiaries (Actaris). This information should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and notes of Itron and Actaris. The accompanying unaudited pro forma condensed combined financial statements give pro forma effect to Itron’s acquisition of Actaris’ stock, comprised of €800 million in cash (approximately $1.1 billion) plus the retirement of $626.9 million of debt. The pro forma adjustments related to the acquisition are preliminary and do not reflect the final purchase price, which may be impacted by additional direct transaction costs, or the final allocation of the excess of the purchase price over the net book value of the assets of Actaris, as the process to assign a fair value to the various tangible and intangible assets acquired and liabilities assumed has not yet been completed. Final adjustments may result in a materially different allocation of the purchase price. The effect of the changes to the statements of operations will depend on the nature and amount of the final purchase price allocation and could be material. The pro forma financials do not reflect nonrecurring charges or credits which result directly from the transaction and which will be included in the statement of operations within the 12 months succeeding the transaction, such as in-process research and development and the increase in fair value of finished goods inventory on the date of acquisition. In addition, the pro forma financial statements do not reflect revenue opportunities and cost savings that we may realize after the acquisition. The pro forma financial information also does not reflect non-recurring charges related to integration activities or exit costs that may be incurred by Itron or Actaris in connection with the acquisition. The unaudited pro forma condensed combined statements of operations reflect the combined results of operations of Itron and Actaris for the year ended December 31, 2006 and the three months ended March 31, 2007, in both cases as if the acquisition had occurred on January 1, 2006. Reclassifications have been made to the statements of operations of Actaris to conform to Itron’s financial statement classifications. The unaudited pro forma condensed combined balance sheet assumes that the acquisition took place on March 31, 2007 and combines Itron’s unaudited balance sheet at March 31, 2007 with Actaris’ unaudited balance sheet at March 31, 2007. Reclassifications have been made to the balance sheet of Actaris to conform to Itron’s financial statement classifications. In addition, a reclassification for taxes payable was made to Itron’s financial statement classifications to conform to Actaris’ financial statement classifications. The pro forma financial information is based on the estimates and assumptions set forth in the notes to such information. The pro forma financial information is preliminary and is being furnished solely for information purposes and, therefore, is not necessarily indicative of the combined results of operations or financial position that might have been achieved for the dates or periods indicated, nor is it necessarily indicative of the results of operations or financial position that may occur in the future. The unaudited pro forma condensed combined balance sheet and unaudited pro forma condensed combined statements of operations should be read in conjunction with the historical financial statements and notes thereto of Itron and Actaris. Itron, Inc. Unaudited Pro Forma Condensed Combined Statement of Operations For the year ended December 31, 2006 Historical Itron Historical Actaris Pro Forma Adjustments Pro Forma Itron (in thousands, except per share data) Revenues $ 644,042 $ 981,250 $ - $ 1,625,292 Cost of revenues 376,600 689,418 - 1,066,018 Gross profit 267,442 291,832 - 559,274 Operating expenses Sales and marketing 63,587 78,043 - 141,630 Product development 58,774 31,611 - 90,385 General and administrative 52,213 56,309 - 108,522 Amortization of intangible assets 31,125 18,262 51,082 (1 ) 100,469 Restructurings - 3,922 - 3,922 Total operating expenses 205,699 188,147 51,082 444,928 Operating income 61,743 103,685 (51,082 ) 114,346 Other income (expense) Interest income 9,497 802 (7,458 ) (2 ) 2,841 Interest expense (17,785 ) (56,960 ) (28,564 ) (3 ) (103,309 ) Other income (expense), net (1,220 ) (4,917 ) - (6,137 ) Income before income taxes 52,235 42,610 (87,104 ) 7,741 Income tax provision (18,476 ) (18,072 ) 33,723 (4 ) (2,825 ) Net income $ 33,759 $ 24,538 $ (53,381 ) $ 4,916 Earnings per share Basic $ 1.33 $ 0.17 Diluted $ 1.28 $ 0.16 Weighted average number of shares outstanding Basic 25,414 4,087 (5 ) 29,501 Diluted 26,283 4,087 (5 ) 30,370 See accompanying notes to unaudited pro forma condensed combined financial information. 1 Itron, Inc. Unaudited Pro Forma Condensed Combined Statement of Operations For the three months ended March 31, 2007 Historical Itron Historical Actaris Pro Forma Adjustments Pro Forma Itron (in thousands, except per share data) Revenues $ 147,911 $ 283,363 $ - $ 431,274 Cost of revenues 86,586 195,573 - 282,159 Gross profit 61,325 87,790 - 149,115 Operating expenses Sales and marketing 14,920 21,602 - 36,522 Product development 15,821 8,772 - 24,593 General and administrative 14,244 16,958 - 31,202 Amortization of intangibles 7,040 4,764 19,535 (1 ) 31,339 Restructurings - 1,523 - 1,523 Total operating expenses 52,025 53,619 19,535 125,179 Operating income 9,300 34,171 (19,535 ) 23,936 Other income (expense) Interest income 6,089 434 (5,868 ) (6 ) 655 Interest expense (5,497 ) (15,294 ) (5,153 ) (7 ) (25,944 ) Other income (expense), net 1,508 (157 ) (1,557 ) (8 ) (206 ) Income (loss) before income taxes 11,400 19,154 (32,113 ) (1,559 ) Income tax (provision) benefit (4,220 ) (6,818 ) 11,607 (4 ) 569 Net income (loss) $ 7,180 $ 12,336 $ (20,506 ) $ (990 ) Earnings per share Basic $ 0.26 $ (0.04 ) Diluted $ 0.26 $ (0.04 ) Weighted average number of shares outstanding Basic 27,198 27,198 Diluted 27,980 (782 ) (9 ) 27,198 See accompanying notes to unaudited pro forma condensed combined financial information. 2 Itron, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet At March 31, 2007 Historical Itron Historical Actaris Pro Forma Adjustments Pro Forma Itron ASSETS (in thousands) Current assets Cash and cash equivalents $ 621,871 $ 44,283 $ (595,452 ) (10 ) $ 70,702 Accounts receivable, net 124,227 201,546 - 325,773 Inventories 50,734 112,766 - 163,500 Deferred income taxes, net 20,278 6,086 - 26,364 Other 23,087 33,813 - 56,900 Total current assets 840,197 398,494 (595,452 ) 643,239 Property, plant and equipment, net 87,833 193,009 - 280,842 Intangible assets, net 104,761 258,837 321,062 (11 ) 684,660 Goodwill 127,248 294,487 825,558 (12 ) 1,247,293 Deferred income taxes, net 52,701 18,498 - 71,199 Other 26,398 28,914 5,950 (13 ) 61,262 Total assets $ 1,239,138 $ 1,192,239 $ 557,118 $ 2,988,495 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ 48,734 $ 218,806 $ (6,293 ) (14 ) $ 261,247 Wages and benefits payable 18,918 38,263 - 57,181 Current pension plan liability - 3,999 - 3,999 Current portion of debt - 6,314 5,228 (15 ) 11,542 Current portion of warranty 9,440 3,789 - 13,229 Taxes payable 1,627 23,720 - 25,347 Unearned revenue 25,306 - - 25,306 Total current liabilities 104,025 294,891 (1,065 ) 397,851 Pension plan liability - 70,081 - 70,081 Long-term debt 469,349 622,159 501,872 (15 ) 1,593,380 Deferred income tax - 106,996 125,072 (16 ) 232,068 Warranty 10,400 3,789 - 14,189 Contingent purchase price 6,272 - - 6,272 Other obligations 16,265 25,562 - 41,827 Total liabilities 606,311 1,123,478 625,879 2,355,668 Shareholder convertible notes - 215,718 (215,718 ) (17 ) - Shareholders’ equity 632,827 (146,957 ) 146,957 (18 ) 632,827 Total liabilities and shareholders’ equity $ 1,239,138 $ 1,192,239 $ 557,118 $ 2,988,495 See accompanying notes to unaudited pro forma condensed combined financial information. 3 Itron, Inc. Notes to Unaudited Pro Forma Condensed Combined Financial Information Note 1: Purchase Price On April 18, 2007, Itron, Inc. (Itron) completed the acquisition of Actaris Metering Systems SA (Actaris) for €800 million (approximately $1.1 billion) plus the retirement of $626.9 million of debt. The acquisition was financed with a $1.1 billion senior secured credit facility, $235 million from the sale of 4.1 million shares of common stock to certain institutional investors and cash on hand. The acquisition includes all of Actaris’ electricity, gas and water meter manufacturing and sales operations, located primarily outside of North America. The unaudited pro forma condensed combined financial information reflects a preliminary allocation of the purchase price. The estimated fair values of the assets acquired and liabilities assumed are not yet complete and are subject to future adjustments. The significant items which could change are tangible and intangible assets, goodwill, commitments and contingencies, deferred taxes, pension liabilities and restructuring activities. The valuations of these significant items are currently underway. The pro forma financials do not reflect nonrecurring charges or credits which result directly from the transaction and which will be included in the statement of operations within the 12 months succeeding the transaction, such as in-process research and development and the increase in fair value of finished goods inventory on the date of acquisition. In addition, the pro forma financial statements do not reflect revenue opportunities and cost savings that we may realize after the acquisition. The pro forma financial information also does not reflect non-recurring charges related to integration activities or exit costs that may be incurred by Itron or Actaris in connection with the acquisition. The preliminary purchase price, which includes estimated direct transaction costs, is summarized as follows (in thousands): Cash consideration, net of cash acquired $ 1,688,592 Direct transaction costs 17,938 Total purchase price $ 1,706,530 For pro forma purposes only, assuming the transaction was consummated on March 31, 2007 and not on the actual acquisition date of April 18, 2007, the preliminary allocation of the purchase price would be as follows (in thousands): Fair Value Useful Life (in thousands) (in months) Fair value of tangible net assets acquired $ 301,073 In-process research and development - Identified intangible assets - amortizable Core-developed technology 326,610 120 Customer contracts 153,307 120 Trademarks and tradenames 99,982 120 Goodwill 825,558 Total net assets acquired $ 1,706,530 The preliminary values assigned to the identifiable intangible assets were determined using the income approach, which reflects the present value of the projected cash flows that are expected to be generated by the products. We have not yet completed the forecasted cash flows for each of the product groups; therefore, the preliminary intangible asset values represent an average of an estimated range and life. We will update the fair values upon completion of our fair value assessment. The intangible assets will be amortized over the estimated useful lives of the estimated discounted cash flows assumed in the valuation models. We have not yet completed enough work to estimate the fair value of finished goods and work in process inventory and in-process research and development (IPR&D) acquired at the acquisition date. Once we have determined an estimate of the fair values for inventory, our statement of operations will reflect an increase in cost of sales (and reduced margins) in the periods the inventory is subsequently sold. We expect to expense the estimated fair value of IPR&D in the second quarter of 2007, with any adjustments for the finalization of the valuations made in subsequent periods. We have not yet completed enough work to estimate the fair value of property, plant and equipment at the acquisition date, and therefore, have not reflected an adjustment to the pro forma financial statements. However, we do not expect a fair value adjustment to property, plant and equipment to be significant. 4 The excess of the purchase price over the fair value of net assets acquired has been classified as goodwill. The pro forma condensed combined financial information is intended for information purposes only and does not purport to represent what the combined companies’ results of operations or financial position would actually have been had the transaction in fact occurred at an earlier date or project the results for any future date or period. Note 2: Pro Forma Adjustments The unaudited pro forma combined statements of operations reflect the condensed combined results of operations of Itron and Actaris for the year ended December 31, 2006 and the three months ended March 31, 2007, in both cases as if the acquisition had occurred on January 1, 2006. The unaudited pro forma combined balance sheet assumes that the acquisition took place on March 31, 2007 and combines Itron’s unaudited balance sheet at March 31, 2007 with Actaris’ unaudited balance sheet at March 31, 2007. The pro forma condensed combined financial information is reported in U.S. dollars. The results of operations of Actaris were translated to U.S. dollars using an average rate for the relevant reporting period. The balance sheet of Actaris was translated to U.S. dollars at the exchange rate in effect at March31, 2007. The following adjustments are reflected in the unaudited pro forma condensed combined statements of operations and the unaudited pro forma condensed combined balance sheet to reflect the estimated impact of the merger on the historical combined results of Itron and Actaris (in thousands, except per share data). (1) Net adjustment to eliminate historical amortization expense for Actaris of $18,262 and $4,764 for the year ended December 31, 2006 and the three months ended March 31, 2007, respectively, and to increase amortization expense for the estimated fair value of intangible assets acquired in the Actaris acquisition of $69,344 and $24,299 for the year ended December 31, 2006 and the three months ended March 31, 2007, respectively. (2) Adjustment to reduce interest income earned on the proceeds from the senior subordinated convertible notes issued on August 4, 2006, which were placed in short-term investments or cash equivalents and subsequently used to purchase Actaris. (3) Net adjustment consists of an increase in interest expense of $85,524 for new debt issued in connection with the acquisition, including amortization of deferred financing costs, and a decrease in interest expense of $56,960 for Actaris debt repaid upon the acquisition closing. A change in interest rate of 0.125% would result in a change in interest expense of $1,402. (4) Adjustment to revise the income tax provision utilizing Itron’s estimated statutory rate of 36.5%. (5) Adjustment to reflect the issuance of 4,086,958 shares of common stock, no par value, to certain institutional investors pursuant to a securities purchase agreement dated February 25, 2007, assuming issuance on January 1, 2006. For our senior subordinated convertible notes, we use the net share settlement method in accordance with FASB's Emerging Issues Tax Force 04-08, The Effect of Contingently Convertible Instruments on Diluted Earnings per Share. Under the net share settlement method, we include the amount of shares it would take to satisfy the conversion obligation, assuming that all of the convertible notes are surrendered. The average closing price of our common stock at the end of the period is used as the basis for determining dilution. We estimate that dilution to our basic and diluted earnings per share from our average stock price exceeding the conversion price of $65.16 would be approximately 2.5 cents and 2.4 cents for the year ended December 31, 2006, respectively. (6) Adjustment to reduce interest income earned on the proceeds from the senior subordinated convertible notes issued on August 4, 2006 and the proceeds from the March 1, 2007 issuance of 4,086,958 shares of common stock to certain institutional investors with net proceeds of $225.3 million, both of which were placed in short-term investments or cash equivalents. (7) Net adjustment consists of an increase in interest expense of $20,447 for new debt issued in connection with the acquisition, including amortization of deferred financing costs, and a decrease in interest expense of $15,294 for debt repaid upon the acquisition closing. A change in interest rate of 0.125% would result in a change in interest expense of $353. (8) Adjustment to remove the unrealized gain on the change in fair value of a foreign currency range forward contract, which was entered into to reduce Itron’s exposure between the date of the acquisition agreement and the date of the acquisition closing to declines in the value of the U.S. dollar and pound sterling relative to the euro denominated purchase price. (9) Adjustment to eliminate antidilutive shares as a result of the pro forma net loss for the three months ended March 31, 2007. (10) Adjustment includes cash used in the acquisition purchase price of $577,514 and payment for professional services related to the acquisition of $17,938. (11) Adjustment to reflect intangible assets identified and the fair values assigned, which are preliminary and subject to completion of our fair value assessment. (12) Adjustment reflects estimated goodwill from the acquisition after allocating the purchase price to the fair value of net assets acquired. (13) Net adjustment represents the increase in debt issuance costs of $14,799 and the removal of direct acquisition costs of $8,849, such as professional services, incurred through March 31, 2007. (14) Adjustment to remove $2,707 of accrued professional services related to the acquisition, which were recorded in Itron’s financial statements, and remove accrued interest on Actaris' borrowings of $3,586 that were retired on the date of acquisition. (15) Net adjustment to reflect the retirement of Actaris’ current and long-term debt of $6,314 and $622,159 and add the current and long-term portions of the senior secured credit facility Itron used to finance the acquisition, which were $11,542 and $1,124,031, respectively. (16) Adjustment to reflect deferred income taxes as if the acquisition occurred on March 31, 2007. (17) Adjustment eliminates Actaris’ shareholder convertible notes, which were held by certain of the selling shareholders. (18) Adjustment eliminates Actaris’ shareholders’ equity. 5
